J-S48019-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    WILLIAM M. CHESTNUT                        :
                                               :
                       Appellant               :   No. 2943 EDA 2018

      Appeal from the Judgment of Sentence Entered September 11, 2018
    In the Court of Common Pleas of Philadelphia County Criminal Division at
                       No(s): CP-51-CR-0002447-2018,
              CP-51-CR-0005280-2017, CP-51-CR-0005281-2017


BEFORE:      BOWES, J., SHOGAN, J., and STRASSBURGER, J.*

MEMORANDUM BY SHOGAN, J.:                                 Filed: October 22, 2020

        Appellant, William M. Chestnut, filed notices of appeal from the

judgments of sentence entered in the Court of Common Pleas of Philadelphia

County on September 11, and September 21, 2018.1 In addition, Appellant’s

counsel has filed a petition to withdraw his representation and a brief pursuant

to Anders v. California, 386 U.S. 738 (1967), and Commonwealth v.

Santiago, 978 A.2d 349 (Pa. 2009). Appellant has filed a pro se reply. After



____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1 As will be discussed infra, two of three motions for reconsideration of
sentence filed by Appellant were granted in part on September 21, 2018,
thereby changing the date of imposition of sentence in two of the three
underlying cases.
J-S48019-19


careful review, we grant counsel’s petition to withdraw and affirm Appellant’s

judgments of sentence.2

       On September 11, 2018, Appellant appeared before the Court of

Common Pleas of Philadelphia County and entered open guilty pleas pursuant

to Bills of Information filed at CP-51-CR-002447-2018;3 CP-51-CR-0005280-

2017;4 and CP-51-CR-0005281-2017.5               On the same day the pleas were

recorded, Appellant was sentenced to an aggregate term of incarceration of

sixteen to forty-seven years followed by ten years of reporting probation. N.T.

(Sentencing), 9/11/18, at 49-50.




____________________________________________


2 Appellant filed with this Court on September 16, 2019, a pro se motion for
relief entitled, “Motion to Proceed on Briefing[s] absent the Appellee’s failure
to File Brief by Order of the Court for No Further Extensions and/or in the
Alternative Compel/Sanction the Appellee for Its Error.” We deny that motion
as moot in light of our determination herein. We note with displeasure that
despite receiving two extensions of time within which to file a brief, the
Commonwealth has failed to file a brief in this matter.

3 Count one–strangulation, 18 Pa.C.S. § 2718(a)(1); count two–intimidation
of a witness/victim, 18 Pa.C.S. § 4952(a)(1); count three–contempt for
violation of an order or agreement, 23 Pa.C.S. § 6114(a); count four–
terroristic threats, 18 Pa.C.S. § 2706(a)(1); and count six–recklessly
endangering another person (“REAP”), 18 Pa.C.S. § 2705.

4 Count one-aggravated assault, 18 Pa.C.S. § 2702(a); count two-terroristic
threats, 18 Pa.C.S. § 2706(a)(1); count four-REAP, 18 Pa.C.S. § 2705; and
count five-strangulation, 18 Pa.C.S. § 2718(a)(1).

5 Count one–burglary, 18 Pa.C.S. § 3502(a)(1)(i); and count two–criminal
trespass, 18 Pa.C.S. § 3503(a)(1)(ii).



                                           -2-
J-S48019-19


        Appellant filed a motion for reconsideration of sentence at all three

dockets. N.T., 9/21/18, at 2. On September 21, 2018, the trial court held a

hearing on the motions and granted two of the motions in part and denied

them in part. Order, 9/21/18, at 1. Reconsideration was granted at CP-51-

CR-0002447-2018 to run count one consecutive to count one at docket CP-

51-CR-0005280-2017.           Order, CP-51-CR-0002447-2018, 9/21/18, at 2.

Reconsideration was granted at CP-51-CR-0005281-2017 to run count one

concurrent to count one at CP-0005280-2017. Order, CP-51-CR-0005281-

2017, 9/21/18, at 1. Id.6 Appellant’s sentence was amended accordingly by

order entered September 21, 2018, and as a result, Appellant was sentenced

to an aggregate term of incarceration of eleven to thirty-two years followed

by ten years of reporting probation. N.T. (Sentencing), 9/21/18, at 24.

        Appellant filed pro se notices of appeal on October 4, 2018, despite

being represented by counsel at the time. Counsel was permitted to withdraw,

and current counsel was appointed. Appellant and the trial court complied

with Pa.R.A.P. 1925.

        Before we can consider the issues identified in the Anders brief, we

must address whether we have jurisdiction to entertain the consolidated

appeals. See Commonwealth v. Borrero, 692 A.2d 158, 159 (Pa. Super.

1997) (permitting appellate court to sua sponte examine its jurisdiction). As



____________________________________________


6   The motion for reconsideration at CP-51-CR-0005280-2017 was denied.

                                           -3-
J-S48019-19


noted, despite being represented by counsel, Appellant filed pro se notices of

appeal at each docket, each of which included all three docket numbers from

the three judgments of sentence imposed on September 11, 2018.

     On June 1, 2018, our Supreme Court in Commonwealth v. Walker,

185 A.3d 969 (Pa. 2018) held:

     [I]n future cases[, Pa.R.A.P.] 341(a) will, in accordance with its
     Official Note, require that when a single order resolves issues
     arising on more than one lower court docket, separate notices of
     appeal must be filed. The failure to do so will result in quashal of
     the appeal.
Id. at 977. The Court held that Walker applies prospectively to appeals filed

after June 1, 2018. Id. at 971.

     Herein, the notices of appeal were filed on October 4, 2018, several

months after the Walker decision. We issued a Rule to Show Cause why the

appeal should not be quashed pursuant to Walker.           Appellant’s current

counsel filed a response and stated:

     A review of the record shows that [A]ppellant filed the notice of
     appeal himself and placed on it the three Bill and Term numbers
     on which he was sentenced even though he was represented by
     counsel at the time. There is no indication in the record showing
     that the Notice of Appeal filed pro se by [A]ppellant was sent to
     his then attorney, who recently was permitted to withdraw as
     counsel, in accordance with Pa.R.Crim.P. 576.          Thus, it is
     respectfully submitted that the appeal should not be dismissed
     because there was a breakdown of court procedure and that
     [A]ppellant should be granted the right to correct the defect by
     filing three separate Notices of Appeal nunc pro tunc.

Response to Show Cause, 1/4/19, at 1. The Rule was discharged on February

26, 2019, and the matter was referred to this panel.


                                       -4-
J-S48019-19


       In Commonwealth v. Johnson, ___ A.3d ___, ___, 2020 Pa. Super.
164, *4 (Pa. Super. filed July 9, 2020) (en banc)), this Court “observe[d] that

Rule 341 and Walker make no mention of case numbers on a notice of

appeal.” Specifically, the en banc Court opined that where an appellant files

a separate notice of appeal at each trial court docket, “[t]he fact that the

notices [of appeal] contained [more than one trial court docket number] is of

no consequence.” Id. at *5. Thus, because Appellant filed separate notices

of appeal at each docket, he has complied with Walker.

       Furthermore, Appellant filed the notices of appeal pro se even though

he was represented by counsel. The clerk of courts correctly docketed the

notices of appeal. In Commonwealth v. Williams, 151 A.3d 621, 623-624

(Pa. Super. 2016), we held that when the pro se filing is a notice of appeal, it

is to be docketed and acted upon. We reasoned that “[b]ecause a notice of

appeal protects a constitutional right, it is distinguishable from other filings.”
Id. at 624. However, Pa.R.Crim.P. 576(A)(4) provides that when counseled

defendants file pro se documents, the proper procedure is to note the filing

on the docket and forward it to counsel. Where, as here, the pro se filing is a

notice of appeal, counsel of record should be provided with a copy of the notice

of appeal to enable counsel to timely correct any errors.7




____________________________________________


7It appears that in two of the three underlying cases in this matter, the clerk
of courts forwarded the notices of appeal to Appellant’s counsel.

                                           -5-
J-S48019-19


       Thus, Appellant’s notices of appeal were timely filed despite the fact that

he filed them pro se while being represented by counsel. Williams, 151 A.3d

at 624.    Moreover, any failure by the clerk of courts to forward a copy of

Appellant’s pro se notices of appeal to counsel of record should be deemed a

breakdown in the system.          See Commonwealth v. Rodriguez, 174 A.3d
1130, 1139 (Pa. Super. 2017) (finding clerk of court’s denial of post-sentence

motion that contravened court’s extension to be a breakdown in the system);

see also Commonwealth v. Perry, 820 A.2d 734, 735 (Pa. Super. 2003)

(clerk of court’s failure to follow the criminal rules constitutes a breakdown in

the court process). Accordingly, we decline to quash the appeal on this basis.8

       Additionally, before we address questions raised on appeal, we must

resolve appellate counsel’s request to withdraw.           Commonwealth v.

Cartrette, 83 A.3d 1030, 1032 (Pa. Super. 2013) (en banc).             There are

procedural and briefing requirements imposed upon an attorney who seeks to

withdraw on appeal. The procedural mandates are that counsel must:



____________________________________________


8 We also note that Appellant’s pro se notices of appeal indicate that he is
appealing from the September 11, 2018 judgments of sentence. As noted, at
dockets CP-51-CR-0002447-2018 and CP-51-CR-0005281-2017, the motions
for reconsideration were granted in part, and the amended sentences in those
cases were imposed on September 21, 2018. Accordingly, the notices of
appeal in those two cases properly lie from the September 21, 2018 amended
sentences. Appellant’s motion for reconsideration at trial court docket CP-51-
CR-0005280-2017, was denied on September 21, 2018. Such error, however,
does not constitute a basis to quash the appeal because as discussed above,
Appellant filed the notice pro se despite being counseled, and the notice of
appeal was timely as to all judgments of sentence.

                                           -6-
J-S48019-19


      1) petition the court for leave to withdraw stating that, after
      making a conscientious examination of the record, counsel has
      determined that the appeal would be frivolous; 2) furnish a copy
      of the brief to the defendant; and 3) advise the defendant that he
      or she has the right to retain private counsel or raise additional
      arguments that the defendant deems worthy of the court’s
      attention.
Id. (internal citation omitted).

      In this case, counsel has satisfied those directives. Within his petition

to withdraw, counsel averred that he conducted a conscientious review of the

record and concluded that the present appeal is wholly frivolous.       Counsel

asserts that he sent Appellant a copy of the Anders brief and petition to

withdraw, as well as a letter, a copy of which is attached to the petition. In

the letter, counsel advised Appellant that he could represent himself or retain

private counsel to represent him.

      We now examine whether the brief satisfies the Supreme Court’s

dictates in Santiago, which provide that:

      in the Anders brief that accompanies court-appointed counsel’s
      petition to withdraw, counsel must: (1) provide a summary of the
      procedural history and facts, with citations to the record; (2) refer
      to anything in the record that counsel believes arguably supports
      the appeal; (3) set forth counsel’s conclusion that the appeal is
      frivolous; and (4) state counsel’s reasons for concluding that the
      appeal is frivolous. Counsel should articulate the relevant facts of
      record, controlling case law, and/or statutes on point that have
      led to the conclusion that the appeal is frivolous.

Santiago, 978 A.2d at 361.

      Counsel’s brief is compliant with Santiago. It sets forth the procedural

history of this case, outlines pertinent case authority, cites to the record, and

refers to issues of arguable merit. Anders Brief at 7-14. Further, the brief

                                      -7-
J-S48019-19


sets forth counsel’s conclusion that the appeal is frivolous and the reasons for

counsel’s conclusion. Id. at 8, 10, 12-13. Satisfied that counsel has met the

technical requirements of Anders and Santiago, we proceed with our

independent review of the record and address the issues presented on

Appellant’s behalf.

       Appellant presents the following issues in his Anders Brief:

       1.    The trial court committed an abuse of discretion by imposing
       the aggregate sentence it did on Appellant because it is excessive
       and the court failed to consider mitigating circumstances.

       2.     Appellant    entered   his   guilty   plea   unknowingly,
       unintelligently, and involuntarily because he entered it only
       because counsel stated that if Appellant entered a guilty plea, the
       trial court would impose a mitigated sentence.

Anders Brief at 11, 12.

       Appellant’s first issue challenges the discretionary aspects of his

sentence.9 We note that “[t]he right to appellate review of the discretionary


____________________________________________


9 This Court has explained the following in considering an appeal challenging
the discretionary aspect of sentence where the appellant has entered a guilty
plea:

       Generally, upon the entry of a guilty plea, a defendant waives all
       claims and defenses other than those sounding in the jurisdiction
       of the court, the validity of the plea, and what has been termed
       the “legality” of the sentence imposed.        However, where a
       defendant pleads guilty without any agreement as to sentence,
       (i.e. an open plea), the defendant retains the right to petition this
       Court for allowance of appeal with respect to the discretionary
       aspects of sentencing.




                                           -8-
J-S48019-19


aspects of a sentence is not absolute.” Commonwealth v. Zirkle, 107 A.3d
127, 132 (Pa. Super. 2014).           Rather, where an appellant challenges the

discretionary aspects of a sentence, the appeal should be considered a petition

for allowance of appeal. Commonwealth v. W.H.M., 932 A.2d 155, 163 (Pa.

Super. 2007).

       As we observed in Commonwealth v. Moury, 992 A.2d 162, 170 (Pa.

Super. 2010) (citing Commonwealth v. Evans, 901 A.2d 528 (Pa. Super.

2006)):

       An appellant challenging the discretionary aspects of his sentence
       must invoke this Court’s jurisdiction by satisfying a four-part test:

              We conduct a four-part analysis to determine:
              (1) whether appellant has filed a timely notice of
              appeal, see Pa.R.A.P. 902 and 903; (2) whether the
              issue was properly preserved at sentencing or in a
              motion to reconsider and modify sentence, see
              [Pa.R.A.P.] 720; (3) whether appellant’s brief has a
              fatal defect, Pa.R.A.P. 2119(f); and (4) whether there
              is a substantial question that the sentence appealed
              from is not appropriate under the Sentencing Code,
              42 Pa.C.S.A. § 9781(b).
Id. at 170. Whether a particular issue constitutes a substantial question about

the appropriateness of sentence is a question to be evaluated on a case-by-

case basis.    Commonwealth v. Kenner, 784 A.2d 808, 811 (Pa. Super.

2001).


____________________________________________


Commonwealth v. Heaster, 171 A.3d 268, 271 (Pa. Super. 2017) (internal
citations omitted). Because Appellant in the case sub judice entered open
pleas, he has not waived his claim challenging the discretionary aspects of
sentencing.

                                           -9-
J-S48019-19


       Here, Appellant has met the first criterion by filing a timely appeal.

However, he has not preserved the issue of imposition of an excessive

sentence in a post-sentence motion as to dockets CP-51-CR-0005281-2017

or CP-51-CR-0002447-2018. As noted, Appellant’s motion for reconsideration

was granted in part, and he was resentenced on September 21, 2018, in those

two cases.      Appellant did not file a motion for reconsideration from the

September 21, 2018 amended sentences. Thus, Appellant’s challenge to the

discretionary aspect of sentencing at those docket numbers was not

preserved.     Accordingly, this claim as to those two cases is waived.   See

Commonwealth v. Hartz, 532 A.2d 1139, 1140 (Pa. Super. 1987) (“Since

appellant’s initial sentence was vacated and no motion to reconsider

appellant’s current sentence was filed, this issue is waived.”).

       To the extent Appellant’s challenge to the discretionary aspect of his

sentence is preserved at CP-51-CR-0005280-2017 because it was raised in

his motion for reconsideration of the September 11, 2018 sentence that

remained unchanged,10 we conclude that Appellant is entitled to no relief.

Counsel asserts that Appellant has an arguable claim of merit because

Appellant’s sentence is excessive, and the trial court failed to consider

mitigating circumstances in imposing the sentence.




____________________________________________


10As noted, the motion for reconsideration filed at CP-51-CR-0005280-2017
was denied.

                                          - 10 -
J-S48019-19


       We first note that Appellant raises a substantial question about the

appropriateness of his sentence because he claims that his sentence is

excessive and that the trial court failed to consider mitigating circumstances

in imposing his sentence. See Commonwealth v. Caldwell, 117 A.3d 763,

770 (Pa. Super. 2015) (“This Court has . . . . held that an excessive sentence

claim- in conjunction with an assertion that the court failed to consider

mitigating factors – raises a substantial question.”). Because Appellant has

presented a substantial question, we proceed with our analysis.

       The sentencing court placed its reasons for Appellant’s sentence at this

trial court docket number on the record and considered all relevant factors.

N.T. (Sentencing), 9/11/18, at 42-50. Furthermore, the sentencing court had

the benefit of a presentence investigation report (“PSI”). Moury, 992 A.2d at

171 (when the “sentencing court had the benefit of a [PSI], we can assume

the sentencing court ‘was aware of relevant information regarding defendant’s

character and weighed those considerations along with mitigating statutory

factors’”). Thus, Appellant is entitled to no relief on this claim.11

____________________________________________


11 We also note that the Anders brief does not include a Pa.R.A.P. 2119(f)
statement. Although counsel has not included the requisite Pa.R.A.P. 2119(f)
statement in his Anders brief, “[w]here counsel files an Anders brief, this
Court has reviewed the matter even absent a separate Pa.R.A.P. 2119(f)
statement. Hence, we do not consider counsel’s failure to submit a Rule
2119(f) statement as precluding review of whether Appellant’s issue is
frivolous.” Commonwealth v. Zeigler, 112 A.3d 656, 661 (Pa. Super. 2015)
(citations omitted). Furthermore, as noted, the Commonwealth failed to file
a brief in this matter and thereby failed to object to Appellant’s failure to



                                          - 11 -
J-S48019-19


       Counsel next presents a claim that Appellant’s guilty plea was

unknowingly, unintelligently, and involuntarily entered. Anders Brief at 12.

              Pennsylvania law makes clear that by entering a plea of
       guilty, a defendant waives his right to challenge on direct appeal
       all nonjurisdictional defects except the legality of the sentence and
       the validity of the plea. Commonwealth v. Pantalion, 957 A.2d
1267, 1271 (Pa. Super. 2008). In order to preserve an issue
       related to a guilty plea, an appellant must either “object at the
       sentence colloquy or otherwise raise the issue at the sentencing
       hearing or through a post-sentence motion.” Commonwealth v.
       D'Collanfield, 805 A.2d 1244, 1246 (Pa. Super. 2002). See
       Pa.R.Crim.P. 720(A)(1), (B)(1)(a)(i); see also Pa.R.A.P. 302(a)
       (“Issues not raised in the lower court are waived and cannot be
       raised for the first time on appeal.”).

Commonwealth v. Monjaras-Amaya, 163 A.3d 466, 468-469 (Pa. Super.

2017). “The purpose of this waiver rule is to allow the trial court to correct

its error at the first opportunity, and, in so doing, further judicial efficiency.

It is for the court which accepted the plea to consider and correct, in the first

instance, any error which may have been committed.” Id. at 469 (internal

quotations omitted).

       In the case sub judice, Appellant did not challenge the voluntariness of

his guilty plea at the sentencing hearing on September 11, 2018, at the




____________________________________________


include a Pa.R.A.P. 2119(f) statement. Cf. Commonwealth v. Griffin, 149
A.3d 349, 353-354 (Pa. Super. 2016) (“If the Commonwealth objects to the
appellant’s failure to comply with Pa.R.A.P. 2119(f), the sentencing claim is
waived for purposes of review.”). Thus, we are not precluded from reviewing
this claim on this basis.



                                          - 12 -
J-S48019-19


September 21, 2018 hearing on the motions for reconsideration, or through a

subsequent post-sentence motion.12 As such, Appellant has waived this claim.

       Assuming, arguendo, that this claim had been preserved, we would

conclude that the evidence of record establishes that Appellant’s guilty plea

was not entered involuntarily, unknowingly or unwillingly.      This Court has

explained:

              In order for a guilty plea to be constitutionally valid, the
       guilty plea colloquy must affirmatively show that the defendant
       understood what the plea connoted and its consequences. This
       determination is to be made by examining the totality of the
       circumstances surrounding the entry of the plea. Thus, even
       though there is an omission or defect in the guilty plea colloquy,
       a plea of guilty will not be deemed invalid if the circumstances
       surrounding the entry of the plea disclose that the defendant had
       a full understanding of the nature and consequences of his plea
       and that he knowingly and voluntarily decided to enter the plea.

Commonwealth v. Yeomans, 24 A.3d 1044, 1047 (Pa. Super. 2011).

Moreover,

       The longstanding rule of Pennsylvania law is that a defendant may
       not challenge his guilty plea by asserting that he lied while under
       oath, even if he avers that counsel induced the lies. A person who
       elects to plead guilty is bound by the statements he makes in open
       court while under oath and he may not later assert grounds for
       withdrawing the plea which contradict the statements he made at
       his plea colloquy.


____________________________________________


12 We note that the record for CP-51-CR-0005280-2017 does not include the
motion for reconsideration. The record does include, however, the September
21, 2018 order denying the motion for reconsideration. Further, the notes of
testimony from the September 21, 2018 hearing on the motions for
reconsideration reflect that the motion was filed in all three cases. The notes
of testimony further reveal that the sole issue raised in those post-sentence
motions was the challenge to the allegedly excessive nature of the sentence.

                                          - 13 -
J-S48019-19


Commonwealth v. Pollard, 832 A.2d 517, 523 (Pa. Super. 2003) (internal

citations omitted).

      Here, during the guilty-plea colloquy, the trial court advised Appellant

of all charges on the three open cases against him.       N.T. (Guilty Plea),

9/11/17, at 9-14. Appellant understood the court’s explanation about what

the Commonwealth would have to prove if he went to trial and the maximum

penalties that could be imposed. Id. After Appellant decided to plead guilty,

the court again explained the specific charges to which he was pleading. Id.

at 20-23. Appellant testified that he had a general education diploma, and

was able to read, write, and understand the English language. Id. at 8.

Appellant further asserted that he was not under the influence of drugs or

alcohol, was not taking any medications, and had not been diagnosed with

any mental health difficulties. Id. at 8-9. Appellant confirmed that he was

satisfied with the representation provided by his counsel. Id. at 18-19.

Appellant stated that he understood his right to trial and other rights he was

giving up. Id. at 24-25. He maintained that no threats or promises were

made to induce him to plead guilty. Id. at 23-24. The facts as related to the

three docket numbers were read to Appellant on the record, and Appellant

asserted that he was pleading guilty to those facts. Id. at 28-32. Appellant

stated that he was pleading guilty because he was guilty. Id. at 24.

Additionally, Appellant signed written guilty-plea-colloquy forms at each

docket, in which he represented that he was pleading guilty knowingly,


                                    - 14 -
J-S48019-19


voluntarily, and intelligently. Id. at 19-20; Guilty Plea Forms, 9/11/17, at 1-

4. Therefore, based on our review of the record, we conclude that Appellant’s

challenge to his guilty plea, if one had been preserved, would lack merit.

Pollard, 832 A.2d at 523.

      We also have independently reviewed the record in order to determine

whether     there   are   any   non-frivolous   issues   present   in   this   case.

Commonwealth v. Yorgey, 188 A.3d 1190, 1198-1199 (Pa. Super. 2018)

(en banc). Having concluded that there are no meritorious issues, we grant

Appellant’s counsel permission to withdraw and affirm the judgment of

sentence.

      Appellant’s pro se Motion for Relief denied as moot. Petition of counsel

to withdraw granted. Judgments of sentence affirmed.



Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 10/22/20




                                      - 15 -